Oliver, Chief Judge:
This appeal for reappraisement has been submitted for decision upon the following stipulation of counsel for the parties hereto:
IT IS HEREBY STIPULATED AND AGREED by and between the attorneys for the parties hereto:
That the merchandise covered by the instant appeal to reappraisement consists of canned corned beef and canned roast beef exported from Argentina.
*526That the issues involved in the instant appeal to reappraisement are similar in all material respects to the issues involved in United States v. International Commercial. Co. Inc. and Armour & Co., Reapt. Dec. 8112.
It is further stipulated and agreed that the value or price, at the time of exportation of the involved merchandise to the United States, at which similar merchandise was freely offered for sale to purchasers in the principal market of Argentina in the usual wholesale quantity and in the ordinary course of trade for exportation to the United States, included the cost of all containers and coverings of whatever nature and all other costs, charges and expenses incident to placing the merchandise in condition, packed ready for shipment to the United States, was as follows:

Item No. Export Value Per Case

Corned Beef — 48/12 oz. $11.00 less 9.4%
Roast Beef — 48/12 oz. $11.50 less 9.4%
It is further stipulated and agreed that on or about the date of exportation of the merchandise here involved, such or similar merchandise was not freely offered for sale for home consumption in Argentina.
It is further stipulated and agreed that the record in Reapt. Dee. 8112 being incorporated in the record of the instant appeal and that such appeal is submitted for decision on this stipulation.
On tbe agreed facts I find tbe export value, as that value is defined in section 402 (d) of tbe Tariff Act of 1930, to be tbe proper basis for tbe determination of tbe value of tbe merchandise here involved, and that such values were as follows:

Item No. United States dollars per case

Corned beef — 48/12 oz. 11.00 less 9.4%
Roast beef — 48/12 oz. 11.50 less 9.4%
Judgment will be rendered accordingly.